                  Case 5:19-cr-40044-DDC Document 43 Filed 08/03/20 Page 1 of 1


                         CLERK’S COURTROOM MINUTE SHEET – CRIMINAL

                                                  SENTENCING

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                     Case No. 19-40044-01-DDC


JACOB GRAGG (01),

                       Defendant.
                                                                                Attys for Govt: Skipper S. Jacobs
                                                                                Atty for Deft: James C. Heathman

 JUDGE:                    Daniel D. Crabtree         DATE:                                       8/3/2020
 CLERK:                     Megan Garrett             TAPE/REPORTER:                            Kim Greiner
 INTERPRETER:                                         PRETRIAL/PROBATION:                      Cassidi Lundell


☒ For Details of Sentence See Judgment and Commitment Order

☐ Restitution Ordered under 18:3663                    $                       on count(s)
                                                       $                       on count(s)

☐ Total Restitution:                                   $


☐ Defendant Fined                                      $                       on count(s)
                                                       $                       on count(s)

☐ Total Fine:                                          $


☒ Defendant Assessed under 18:3013                     $       100.00          on count 1 of Superseding Indictment
                                                       $                       on count(s)
                                                       $                       on count(s)


☒ Total Assessment:                                    $       100.00


☒ Indictment and Counts 2, 3 and 4 of Super Indictment dismissed by the court on the motion of the United States.
☒ Government ☒ Defendant             - Advised of right to appeal
☐ Defendant to voluntarily surrender
☒ Defendant remanded to custody.
☐ Stay of Execution ☐ Granted             ☐ Denied
☒ Notes: The court conducts this hearing by Zoom Video Conference upon the defendant’s consent. Government’s
Motion – GRANTED as set forth in full on the record. The defendant is sentenced to the custody of the Bureau of Prisons
for a term of 40 months to be followed by 2 years of supervised release. The court recommends the defendant be
designated to the facility at El Reno, Oklahoma on the defendant’s request.
